 I)8t(ISIONS OF NA IO()NAL I.ABOR RELATIONS BOAR[)New York Stereotypers' Union No. 1, affiliated withInternational Printing and Graphic Communica-tions Union, AFL-CIO and The New York TimesCompany and New York Lithographers & Photoen-gravers Union, lacal No. I-P, affiliated with Graph-ics Arts International Union, AFL-CIO. Case 2CD 564May 8, 1979DECISION AND) DETERMINATION OFDISPUTEBY( CHAIRMAN ANNIN( ANI) MItMBRS S JI!NKINSAND) MIRPIIYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by the New York Times Company,herein called the Employer, alleging that New YorkStereotypers' Union No. I, affiliated with Interna-tional Printing and Graphic Communications Union,AFL-CIO, herein called Stereotypers, had violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing or requir-ing the Employer to assign certain work to its mem-bers rather than to employees represented by NewYork Lithographers & Photoengravers Union, LocalNo. I P, affiliated with Graphic Arts InternationalUnion, AFL-CIO, herein called Photoengravers.Pursuant to notice, a hearing was held before Hear-ing Officer Leonard K. Herman on November 16, 21,and 30 and December 5, 14, and 19, 1978. All partiesappeared and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. TilE BUSINESS (); FIE EMPI()YERThe parties stipulated, and we find, that the Em-ployer, a New York corporation with its principalplace of business in New York City, is engaged in thepublication of The New York Times, a daily andSunday newspaper of general circulation. During thepast year, in the course and conduct of its businessoperations, the Employer derived gross revenues inexcess of $1 million and purchased goods and sup-plies valued in excess of $50,000 directly from sourcesoutside the State of New York. The parties also stipu-lated, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.11. IE IAB()R OR(ANIZAII()NS INV()IVtl)The parties stipulated, and we find, that New YorkLithographers & Photoengravers Union, Local No.I P, affiliated with Graphic Arts InternationalUnion, AFI. CIO, and New York Stereotypers'Union No. 1, affiliated with International Printingand Graphic Communications Union, AFL CIO, arelabor organizations within the meaning of Section2(5) of the Act.111. lit )ISPU'ELA. Background and Facts of the DisputeIn July 1978, the Employer completed the conver-sion of its newspaper production from the hot typeprocess to the coldtype process. As part of this con-version the Employer introduced certain equipmentin the platemaking department of its West 43rdStreet, New York City, facility, designed to producepress-ready photopolymer printing plates. The Em-ployer assigned the operation of this equipment to itsemployees in its platemaking department representedby the Stereotypers.Under the hot type process, photoengravers pro-duced metal engravings of photographs and artwork,and employees represented by New York Typo-graphical Union No. 6, International TypographicalUnion, AFL CIO, produced raised metal type. In thecomposing room, other typographers assembled boththe metal type and engravings, in a frame or "chase,"to resemble a full newspaper page. The chase wasthen used by stereotypers to produce a papier-machematrix. This matrix was used by stereotypers in thebasement platemaking department to cast lead print-ing plates.Under the coldtype process, typographers producepaper print in column form, rather than raised metaltype, and photoengravers produce paper "velox"prints of photographs and artwork, rather than metalengravings. Typographers in the composing roomthen paste up both the paper type and prints in theform of a newspaper page, which they then photo-copy. The photocopy is next placed into a machinecalled a "LogEscan reader." The reader scans, digit-izes, and transmits the newspaper copy to a"LogEscan writer" location in the basement plate-making department. The writer produces a "laser242 NLRB No. 45R NFW YORK SIE'.R-OI'YPIRS' NIO(N NO Imask negative." which stereotypers remove and placein a Grace Letterflex machine. The Letterflex ma-chine produces the desired number of photopoly merrelief printing plates which, after being crimped andfinished by stereotypers. are given to pressroom em-ployees for placement on the presses.Subsequent to the Employer's assignment of thework of making the photopolymer printing plates toits platemaking department employees represented bythe Stereotypers, the Employer and the Photoengrav-ers, on the Photoengravers demand, arbitrated theEmployer's assignment. On August 8, 1978, the arbi-trator issued a decision finding, inter alia, that theEmployer had violated its contract with the Photoen-gravers by assigning the platemaking work to its em-ployees represented by the Stereotypers.The Stereotypers did not participate in the arbitra-tion. Moreover, by a letter dated July 11, 1978, JohnKennedy, Stereotypers president, informed the Em-ployer that any action taken by the Employer adverseto, or inconsistent with, the Stereotypers jurisdictionover the work would result in job action or other eco-nomic action as the Stereotypers deemed appropriate.Subsequently, the Employer filed the charge in thisproceeding.B. The Work in DisputeThe work in dispute involves the production ofphotopolymer printing plates and the work relatedthereto in the basement platemaking department ofthe Employer's facility at 229 West 43rd Street, NewYork, New York. It includes the operation of theLogEscan writer and Grace Letterflex machine, aswell as the finishing and crimping of the printingplates for placement on the presses.C. The Contentions of the ParriesThe Photoengravers claims that both the LogEscanwriter and the Grace Letterflex perform, and are sub-stitutes for, work traditionally performed by theircraft; i.e., the production and use of a negative toproduce a relief plate. It further contends that its col-lective-bargaining agreement covers the disputedwork and that industry practice favors an award toemployees it represents.The Employer and the Stereotypers contend thatthe assignment of the disputed work to employeesrepresented by the Stereotypers should be upheld onthe bases of skill, area practice, and economy andefficiency of operation, and their collective-bargain-ing agreement. They further contend that the work isa substitute for work historically perfiormed by em-ployees the Stereotypers represents.D1). .4pplicahilitv oflit' St.at utBefore the Board may proceed s ith a determina-lion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D)) has been violatedand that the parties have not agreed upon a methodfbr the voluntary adjustment of' the dispute.'It is uncontradicted that the Stereotypers threat-ened that any action taken by the mployer adverseto, or inconsistent with, its jurisdiction over the workin dispute would result in 'job action or other eco-nomic action" as the Stereotypers deemed appropri-ate. Accordingly. we find reasonable cause to believeSection 8( B)(4)( )) has been violated and that this dis-pute is properly before the Board for determination.2E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to relevant factors.' Ihe Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.4The following factors are relevant in making thedetermination of the dispute before us:1. Employer assignment and preferenceThe Employer has assigned the work in dispute toits employees in its platemaking department repre-sented by the Stereotypers and prefers that assign-ment. This factor favors those employees.2. Employer and area practiceThe Employer's current method of producingpress-ready printing plates eliminates the need for thepapier-mache matrices and lead plates formerly pro-duced by stereotypers as well as the need for the met-I There is no evidence that an agreed-upon method for soluntar adijust-ment of the dispute exists.I Member kMurph, finds the situation here tactuall? distinguishable fromInternational Brolherhid o! Teamsters, ('haufleurs. H arehoulemtn and 11t1eri oJ America. General f/oal 's;. State o.1 Alaska (kodiak O/eld Itlaulers.Inc). 233 NLRB 66 (1977). in which she dissented from the conclusion thatthere was reasonahle cause to helise that a jurisdictional dispute existedsimpli because the union assigned the work appeared to hare "threatened"some vague action if the work were taken from the employees it representedHere she finds the threatened "joh actin" constituted a genuine threat.International Asseiatoiln of Muthinists and Aerospace lfirker AH-L. ('10(Brown and 4 illiamson hobacco ( orporatirsi. 242 Nl RB No. 2 1979).' N L R B s Radio & 7Tlelvori. Br ,adalct lnginers I n.ol .I o/i 1212.International Brotherhood ol Electrical 14 i,err, 4Fl. ( l( t 'olutihia Broad-casting Sismlm/. 364 S 573 ( 1961)Interndionl A osssi'ooi1n it tf(hinir, i.1..dge s t \] '4 , 4 It' (' to (. .4Jrs' (ontrutison (mpils Lt, Isi Nl RH 141)2 1962) DECISIONS OF NATIONAL LABOR RELATIONS BOARDal raised-relief engravings formerly produced by pho-toengravers. The new process therefore merges workpreviously performed by both groups of employees.However, only the employees represented by theStereotypers have ever produced press-ready printingplates for the Employer. By contrast, the negativesand relief plates produced by employees representedby the Photoengravers were merely part of a now ob-solete process precedent to the stereotypers' produc-tion of press-ready plates.Moreover, employees represented by the Stereotyp-ers currently produce offset printing plates at the Em-ployer's printing facility in Carlstadt, New Jersey.5Like the photopolymer plates involved in this pro-ceeding, such plates are produced by applying a nega-tive to a light-sensitive surface.Finally, both the Employer and the Stereotypersintroduced evidence to show that other New Yorkarea newspaper employ stereotypers to producepress-ready printing plates by either the Letterflexprocess or other processes which involve the use ofnegatives.This factor, therefore, favors assignment of thework in dispute to employees represented by the Ste-reotypers.3. Relative skillsThe employees represented by the Stereotyperswho currently perform the work in dispute have re-ceived training in the operation of the LogEscanwriter and Grace Letterflex, and the Employer hasbeen fully satisfied with their work.However, both machines are fully automated andrequire little skill to operate. Thus, employees repre-sented by the Photoengravers can also capably per-form the work in dispute.6Therefore, this factor fa-vors neither party.4. Collective-bargaining agreementsThe collective-bargaining agreement between theEmployer and the Photoengravers protects the tradi-tional jurisdiction of the Photoengravers and furtherstates that:Should the publisher install any equipment oradopt any work process designed as a substituteThe Board, in a previous Decision and Determination of Dispute,awarded the work of producing offset printing plates at the Employer's Carl-stadt, New Jersey, facility to employees represented by the Stereotypersrather than to employees represented by the Photoengravers. New York Lirth-ographers and Phoro-Engravers' Union No. I-P, Graphic Arts InternationalUnion, AFL-CIO (The New York Times Company), 230 NLRB 425 (1977).The Photoengravers claims that employees it represents are particularlyskilled in inspecting negatives and relief plates. However, the Employer'ssatisfaction with the stereotypers' work shows that these employees can alsocapably perform those duties.for, or the evolution of, work now being done byphotoengravers, the publisher agrees to recog-nize the jurisdiction of the G.A.I.T.U. over suchequipment and work-process.The arbitration award interpreting this provision,issued August 8, 1978, finds that the Employer's pre-sent assignment of the work in dispute violates itscollective-bargaining agreement with the Photoen-gravers.7Therefore, we conclude that the Photoen-gravers contract covers the disputed work.However, the Stereotypers collective-bargainingagreement provides that:The publisher will recognize the jurisdiction ofthe union over any system, process, method orequipment-and will make no other contractcovering such work which the publisher mayadopt or install within the jurisdiction of theunion as a substitute for or as an addition to anysystem, process, method or equipment now beingmanned by its stereotypers.Since the Employer's new platemaking process re-places stereotypers' former duties in producing press-ready printing plates, the Stereotypers contract like-wise covers the work in dispute. Therefore, this factorfavors neither party.5. Gain or loss of jobsJoseph Tarrer, director of manufacturing for theEmployer, testified without contradiction that the as-signment of the work to employees represented by thePhotoengravers would eliminate the need for the ste-reotypers who currently perform the work. Con-versely, the Employer's photoengravers are currentlyfully utilized and, therefore, assignment of the workto them would necessitate additional employees. Thisfactor, thereofore, favors the employees representedby the Stereotypers.6. Economy and efficiency of operationThe Photoengravers claims that assignment of thedisputed work to employees it represents would bemost efficient since they possess the skills to performthe work and can therefore be shifted between operat-ing the LogEscan writer and Grace Letterflex andtheir other duties. In fact, negatives of full newspaperpages produced by photoengravers are currently usedin place of the laser mask negatives produced by theLogEscan in the event of failure of that equipment.However, John Mortimer, senior vice president ofthe Employer, testified to the close working relation-ship that the Employer's stereotyper employees, who' The Stereotypers was not a party to the arbitration proceeding.60 NEW YORK STEREOTYPERS' UNION NO. Ihave always made press-ready printing plates, havedeveloped with pressroom employees. That relation-ship is important, Mortimer testified, since bothgroups of employees work under a deadline, and thepresses do not begin to run until the last printingplate is cast and inserted.Also, the stereotypers have lifetime job guarantees.Therefore, assignment of the disputed work to pho-toengravers would deprive the Employer of the re-maining use of the stereotypers' services without re-lieving it of its obligation for their wages.This factor, therefore, favors the employees repre-sented by the Stereotypers.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors, we conclude that employ-ees who are represented by the Stereotypers are enti-tled to perform the work in dispute. We reach thisconclusion relying on gain or loss of jobs, employerpreference, economy and efficiency of operation, andarea practice. In making this determination, we areawarding the work in question to employees who arerepresented by New York Stereotypers' Union No. 1,affiliated with International Printing and GraphicCommunications Union, AFL-CIO, but not to thatUnion or its members. This determination is limitedto the particular controversary which gave rise to thisproceeding.sDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding. the National Labor Relations Board makesthe following Determination of Dispute:Employees of The New York Times Company whoare represented by New York Stereotypers' UnionNo. , affiliated with International Printing andGraphic Communications Union, AFL-CIO, are en-titled to perform the production of photopolymerprinting plates and the work related thereto in thebasement platemaking department of the Employer'sfacility at 229 West 43rd Street, New York, NewYork.I The Photoengravers cites other Decisions and Determination of Disputesin which the Board awarded work similar to that in dispute in this proceed-ing to photoengraver employees rather than employees in other crafts. Thefact that determinations in favor of photoengravers may have been made inother proceedings is. in itself, not controlling. In each case, the factors reliedon by the Board, especially skills, economy. and efficiency of operation, andemployer preference, led to a result different from that reached here. TheBoard did not make a determination that any particular category of employ-ees was entitled to perform the work in dispute, only that particular employ-ees of particular employers were entitled to particular work based on thefactors in each case.61